Citation Nr: 1645132	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a skin condition, as due to herbicide exposure. 

2. Whether new and material evidence has been submitted to reopen the claim for service connection for peripheral neuropathy of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   This matter will be addressed in the REMAND section of this document.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

VA originally scheduled this matter for a central office hearing before the Board in September 2016, notice of which VA mailed to the Veteran in July 2016.  However, in October 2015 and June 2016, the Veteran requested a videoconference hearing at the RO instead.  The Veteran expressed concern about driving to Washington D.C., due to medical problems with his heart and legs. The Veteran submitted this request within the timeframe required by regulation, thus the request is timely.  See 38 C.F.R. § 20.702 (c)(1) (2015).

The Veteran submitted a notice of disagreement to a rating decision of August 2016 which declined to reopen a claim for service connection for peripheral neuropathy of the feet.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC addressing these matters.  See 38 C.F.R. § 19.29  2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim of whether new and material evidence has been submitted to reopen a claim for service connection for peripheral neuropathy of the feet.  With the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to these issues.   The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

2. Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704 (b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A.AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




